01/31/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                             November 12, 2019 Session

                   PAMELA PRYOR v. CITY OF MEMPHIS

                Appeal from the Chancery Court for Shelby County
                    No. CH-17-1493-2 Jim Kyle, Chancellor
                    ___________________________________

                          No. W2018-01353-COA-R3-CV
                      ___________________________________


This appeal involves Appellant City of Memphis’ (“the City”) decision to deny Appellee
Pamela Pryor’s application for On-the-Job-Injury (“OJI”) benefits arising from the death
of her husband while he was employed as a firefighter. On appeal, the Administrative
Law Judge (“ALJ”) upheld the City’s denial of the OJI claim citing the absence of an
autopsy report as required by the City’s OJI policy. On review, the trial court reversed
the ALJ’s decision on its finding that the City’s OJI Policy PM 74-02(3), which required
claimant to procure an autopsy, conflicted with the statutory presumption given
firefighters in Tennessee Code Annotated section 7-51-201, and remanded the case to the
ALJ to conduct a new hearing on the merits. Discerning no error, we affirm and remand.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Van D. Turner, Jr., Memphis, Tennessee, for the appellant, City of Memphis.

Kevin A. Snider, Joshua B. Bradley, Germantown, Tennessee, for the appellee, Pamela
Pryor.
                                        OPINION

                                     I. Background

       Appellee Pamela Pryor is the widow of former Memphis Firefighter, Lieutenant
Terrance Pryor. Lieutenant Pryor died on May 25, 2015, while employed by Appellant
City of Memphis (“the City”). At the time of his death, Lieutenant Pryor had been
employed by the City since October 9, 1995. At the time of hire, Lieutenant Pryor
underwent a physical examination that did not reveal signs of hypertension or heart
disease. On May 24, 2015, at 7:00 a.m., Lieutenant Pryor began a 24-hour shift, which
concluded at 7:00 a.m. on May 25, 2015. During his 24-hour shift, Lieutenant Pryor
responded to five fire calls as a battalion chief. His duties as a battalion chief did not
include physical firefighting; he managed the calls from a command post vehicle.
Lieutenant Pryor arrived home around 8:00 a.m. on May 25, 2015 and died later that day,
at approximately 5:45 p.m. The death certificate notes that Lieutenant Pryor was
hypertensive and states that the cause of death was “complications of obesity.”

       On or about June 9, 2015, Ms. Pryor submitted an On-the-Job-Injury (“OJI”)
claim for death benefits. By letter of August 28, 2015, the City, through its third-party
administrator, Sedgwick Claims Management Services, denied Ms. Pryor’s claim. As set
out in the denial letter, OJI Policy PM 74-02(3) states that, “No death claim will be
considered without an autopsy report.” It is undisputed that no autopsy was performed
on Lieutenant Pryor. On or about September 29, 2015, Ms. Pryor filed an appeal. On
August 16, 2017, Administrative Law Judge (“ALJ”) George Brown conducted an
administrative hearing, and, by order of September 13, 2017, denied Ms. Pryor’s OJI
claim because, inter alia, an autopsy was never performed as required under OJI Policy
PM 74-02(3).

        On October 12, 2017, Ms. Pryor filed a petition for judicial review in the Shelby
County Chancery Court (“trial court”). On May 23, 2018, the City filed a response, and
the appeal was heard on May 24, 2018. On June 25, 2018, the trial court entered an order
voiding the City’s OJI Policy PM 74-02(3) on its finding that the policy, which requires
an autopsy for payment of OJI benefits, was in direct conflict with Tennessee Code
Annotated section 7-51-201 (“the Statute”), which provides a presumption that the death
of a firefighter caused by hypertension or heart disease occurred in the line of duty and in
the course of employment. The trial court remanded the case to the ALJ for a new
hearing on the merits with specific instructions that there be no proof concerning the
City’s OJI Policy PM 74-02(3) and that said policy should not influence the proceedings
in any way. The City appeals.

                                        II. Issues

       The City raises two issues on appeal, which we restate as follows:
                                          -2-
   1. Whether the trial court erred when it found that OJI Policy PM 74-02(3) is in
      conflict with the Statute and is, therefore, null and void.

   2. Whether the trial court erred when it remanded the case to the ALJ for a new
      hearing on the merits.

In the posture of Appellee, Ms. Pryor asserts that the trial court correctly found that OJI
Policy PM 74-02(3) is in conflict with the Statute; however, she, too, asserts that the trial
court erred in remanding the case to the ALJ for rehearing. Based on her contention that
the trial court could have reviewed the ALJ’s substantive holdings, Ms. Pryor raises the
following additional issues:

   1. Whether Ms. Pryor met the prerequisites of the Statute, thereby establishing a
      prima facie case under the presumption and shifting the burden of proof to the
      City.

   2. Whether the City successfully rebutted the presumption by affirmatively showing
      by competent medical evidence, that there was not a substantial causal connection
      between Lieutenant Pryor’s work as a firefighter and the condition or impairment
      that resulted in his death.

   3. In the alternative, if the City successfully rebutted the presumption, whether Ms.
      Pryor proved causation by a preponderance of the evidence.

                                 III. Standard of Review

       Like the trial court, our review of the ALJ’s decision is governed by the Uniform
Administrative Procedures Act (“UAPA”). Tenn. Code Ann. § 27-9-114 (a)(1); Pittman
v. City of Memphis, 360 S.W.3d 382, 386 (Tenn. Ct. App. 2011); City of Memphis v.
Civil Serv. Comm’n of Memphis, 238 S.W.3d 238, 242 (Tenn. Ct. App. 2007). The
UAPA provides, in pertinent part:

       (a)(1) A person who is aggrieved by a final decision in a contested case is
       entitled to judicial review under this chapter, which shall be the only
       available method of judicial review. . . .

                                            ***

       (h) The court may affirm the decision of the agency or remand the case for
       further proceedings. The court may reverse or modify the decision if the
       rights of the petitioner have been prejudiced because the administrative
       findings, inferences, conclusions, or decisions are:
                                            -3-
             (1) In violation of constitutional or statutory provisions;

             (2) In excess of the statutory authority of the agency;

             (3) Made upon unlawful procedure;

             (4) Arbitrary or capricious or characterized by abuse of
             discretion or clearly unwarranted exercise of discretion; or

             (5)(A) Unsupported by evidence that is both substantial and
             material in the light of the entire record.

                    (B) In determining the substantiality of
                    evidence, the court shall take into account
                    whatever in the record fairly detracts from its
                    weight, but the court shall not substitute its
                    judgment for that of the agency as to the weight
                    of the evidence on questions of fact.

      (i) No agency decision pursuant to a hearing in a contested case shall be
      reversed, remanded or modified by the reviewing court unless for errors
      that affect the merits of such decision.

Tenn. Code Ann. § 4-5-322. In City of Memphis, this Court explained that

      [u]pon confirming that an agency has employed the proper legal principles
      in the case under review, this Court must then consider the disputed factual
      findings and address whether the agency had a reasonably sound basis for
      making those findings. See McEwen v. Tenn. Dept. of Safety, 173 S.W.3d
815, 820 (Tenn. Ct. App. 2005). Like the trial court, this Court applies the
      substantial and material evidence standard in reviewing the agency’s
      findings of fact. Bobbitt v. Shell, 115 S.W.3d 506, 509-10 (Tenn. Ct. App.
      2003). Substantial and material evidence is “such relevant evidence as a
      reasonable mind might accept to support a rational conclusion” and to
      furnish a reasonably sound basis for the decision under consideration. City
      of Memphis v. Civil Serv. Comm’n, 216 S.W.3d 311, 316 (Tenn. 2007)
      (quoting Jackson Mobilphone Co. v. Tenn. Pub. Serv. Comm’n, 876
S.W.2d 106, 110-11 (Tenn. Ct. App. 1993)); Dickson v. City of Memphis
      Civil Serv. Comm’n, 194 S.W.3d 457, 464 (Tenn. Ct. App. 2005); Pruitt v.
      City of Memphis, No. W2004-01771-COA-R3-CV, 2005 WL 2043542, at
      *7 (Tenn. Ct. App. Aug. 24, 2005); Bobbitt, 115 S.W.3d at 510.

                                           -4-
             As directed by the statute, we take into account whatever in the
      record fairly detracts from the weight of the evidence, but we may not
      substitute our own judgment on questions of fact by re-weighing the
      evidence. See Tenn. Code Ann. § 4-5-322(h)(5)(B). When the agency
      conducts a hearing and can evaluate the witnesses as they testify, this Court
      gives the tribunal’s credibility determinations great weight. Pruitt, 2005
WL 2043542, at *7. Moreover, the substantial and material evidence
      standard does not justify reversal of an administrative decision only
      because the evidence could also support another result. Martin v.
      Sizemore, 78 S.W.3d 249, 276 (Tenn. Ct. App. 2001). Rather, we may
      reject an administrative determination only if a reasonable person would
      necessarily arrive at a different conclusion based on the evidence. Id.

              Likewise, Tennessee Code Annotated [s]ection 4-5-322(h)(4)
      permits a reviewing court to modify or reverse an administrative decision if
      it is “[a]rbitrary or capricious or characterized by abuse of discretion or
      clearly unwarranted exercise of discretion.” Tenn. Code Ann. § 4-5-
      322(h)(4). A decision unsupported by substantial and material evidence is
      arbitrary and capricious. City of Memphis, 216 S.W.3d at 315. Yet, a clear
      error of judgment can also render a decision arbitrary and capricious
      notwithstanding adequate evidentiary support. Id. at 316. A decision is
      arbitrary or capricious if it “is not based on any course of reasoning or
      exercise of judgment, or . . . disregards the facts or circumstances of the
      case without some basis that would lead a reasonable person to reach the
      same conclusion.” Id. (quoting Jackson Mobilphone, 876 S.W.2d at 110-
      11).

City of Memphis, 238 S.W.3d at 243.

                                       IV. Analysis

       The City argues that the trial court erred in finding that OJI Policy PM 74-02(3)
conflicts with the Statute. OJI Policy PM 74-02(3) provides:

      3. Death Benefits

      The legal dependents of any City of Memphis employee who is killed in the
      line of duty, whereas death is shown not to have resulted from the
      negligence of the employee or the employee’s intentional violation of
      applicable local, state or federal regulations or laws, will be paid in the
      amount of One Hundred Thousand Dollars ($100,000.00).1 In addition to

      1
          At the ALJ hearing, the parties stipulated that this amount was amended to three-
                                            -5-
       the death benefits as provided for in PM-42-04. Authorization for such
       death benefits and the method of payment shall be determined following an
       investigation by the [Third Party Administrator] and recommendations
       from the Health and Safety Office to the City Attorney. No death claim
       will be considered without an autopsy report.

(Emphasis in original). The Statute provides that

       [w]henever the state of Tennessee, or any municipal corporation or other
       political subdivision of the state maintains a regular fire department
       manned by regular and full-time employees and has established or hereafter
       establishes any form of compensation, other than workers’ compensation,
       to be paid to such firefighters for any condition or impairment of health that
       results in loss of life or personal injury in the line of duty or course of
       employment, there shall be and there is hereby established a
       presumption that any impairment of health of such firefighters caused
       by disease of the lungs, hypertension or heart disease resulting in
       hospitalization, medical treatment or any disability, shall be presumed,
       unless the contrary is shown by competent medical evidence, to have
       occurred or to be due to accidental injury suffered in the course of
       employment. Any such condition or impairment of health which results
       in death shall be presumed, unless the contrary is shown by competent
       medical evidence, to be a loss of life in line of duty, and to have been in
       the line and course of employment, and in the actual discharge of the duties
       of such firefighter’s position, or the sustaining of personal injuries by
       external and violent means or by accident in the course of employment and
       in the line of duty. Such firefighter shall have successfully passed a
       physical examination prior to such claimed disability, or upon entering
       upon governmental employment, and such examination fails to reveal any
       evidence of the condition or disease of the lungs, hypertension or heart
       disease.

Tenn. Code Ann. § 7-51-201(b)(1) (emphasis added). The Statute further provides that
the Tennessee Legislature intended that “this section . . . be remedial in character and . . .
permit[s] and require[s] any municipal corporation maintaining any permanent fire
department to be covered by its provisions.” Tenn. Code Ann. § 7-51-201(b)(2).
Therefore, in administration of its OJI benefits, the City of Memphis Fire Department is
governed by the Statute.

       The City interprets the statute to require that “a baseline cause of death must first
be established before either the claimant or the City can proceed to the [s]ection 7-51-

hundred and fifty thousand dollars ($350,000.00).
                                             -6-
201(b)(1) [burden shifting] analysis.” The City argues that its OJI Policy PM 74-02(3)
autopsy requirement is necessary because an autopsy will establish the cause of death.
Conversely, Ms. Pryor argues (and the trial court found) that the policy’s autopsy
requirement conflicts with the Statute because it removes the statutory presumption and
places the initial burden of proving causation on the employee/claimant.

       In its order the ALJ held, in relevant part:

       2. The Tribunal does not find a conflict between Tennessee Code
       Annotated [s]ection 7-51-201, defining the reasonable presumption analysis
       and PM 74-02(3).

In its June 25, 2018 order, the trial court reversed the ALJ, finding:

       1. Tenn[essee] Code Annotated [section] 7-51-201 . . . provides for a
       presumption that a death caused by hypertension of a firefighter is to have
       occurred in the line of duty and in the course of employment.

       2. An autopsy is not required under the Statute in order to receive the
       benefits of the presumption the statute provides.

                                             ***

       4. The statutory intent of the Statute, pursuant to subsection Tenn[essee]
       Code Annotated [section] 7-51-201(b)[(2)], is to be “remedial in character
       and to permit and require any municipal corporation maintaining any
       permanent fire department to be covered by its provisions.”

       5. Under Tennessee law, “remedial statutes are liberally construed in the
       furtherance of their purpose.” Price v. Allstate Insurance Company, [614
S.W.2d 377, 381 (Tenn. Ct. App. 1981)].

       6. . . . [T]he City’s policy which only allows for the consideration of a
       death claim if an autopsy has been performed is at odds with the Statute.
       The Statute provides for the presumption regardless of whether an autopsy
       is performed. The Statute is to be construed liberally in the furtherance of
       its purpose.

       7. The City’s policy is also at odds here with the Statute’s intent to be
       remedial and to require any municipal corporation maintaining any
       permanent fire department to be covered by its provisions because the
       autopsy requirement was used by the City in this case as a discharge from
       the provisions of the Statute.
                                         -7-
In interpreting statutes, the Tennessee Supreme Court has provided the following
guidance:

      Issues of statutory construction present questions of law that we review de
      novo with no presumption of correctness. Martin v. Powers, 505 S.W.3d
512, 518 (Tenn. 2016). The primary goal of statutory interpretation is to
      carry out legislative intent without expanding or restricting the intended
      scope of the statute. State v. Smith, 484 S.W.3d 393, 403 (Tenn. 2016)
      (citations omitted). In determining legislative intent, we first must look to
      the text of the statute and give the words of the statute “their natural and
      ordinary meaning in the context in which they appear and in light of the
      statute’s general purpose.” Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368
      (Tenn. 2012) (citations omitted). When a statute’s language is clear and
      unambiguous, we enforce the statute as written; we need not consider other
      sources of information. Frazier v. State, 495 S.W.3d 246, 249 (Tenn.
      2016). We apply the plain meaning of a statute’s words in normal and
      accepted usage without a forced interpretation. Baker v. State, 417 S.W.3d
428, 433 (Tenn. 2013). We do not alter or amend statutes or substitute our
      policy judgment for that of the Legislature. Armbrister v. Armbrister, 414
S.W.3d 685, 704 (Tenn. 2013).

Coleman v. Olson, 551 S.W.3d 686, 694 (Tenn. 2018).                  Here, the Statute is
unambiguous. It provides for two presumptions:

      1. Any impairment of health . . . caused by disease of the lungs,
      hypertension or heart disease . . . shall be presumed . . . to have occurred . .
      . in the course of employment.

      2. Any such condition . . . which results in death shall be presumed . . . to
      be a loss of life in the line of duty.

Tenn. Code Ann. § 7-51-201(b)(1). “When the language of the statute is clear and
unambiguous, courts look no farther to ascertain its meaning.” Mills v. Fulmarque, Inc.,
360 S.W.3d at 368. Under the plain language of the Statute, it is clear that the
Legislature intended to give firefighters the presumption of causation contingent on the
presence of an “impairment of health . . . caused by disease of the lungs, hypertension or
heart disease,” and on death resulting from such condition. Tenn. Code Ann. § 7-51-
201(b)(1). Although, as discussed below, this presumption may be rebutted by
“competent medical evidence,” there is no statutory requirement that the claimant procure
an autopsy to receive the benefit of such presumption. The Statute presumes causation so
long as the firefighter suffered from one of the health conditions in the statute and the
condition was not present at the time of employment. The City’s autopsy policy shifts
                                            -8-
the initial burden to show causation to the claimant/employee. The policy requirement
removes the statutory presumption by creating an additional requirement (i.e., autopsy)
before the presumption of causation attaches.

       The Tennessee Supreme Court has explained “that a municipality may not pass an
ordinance which conflicts with a statute, or indeed with a legislative policy, of the state.”
City of Memphis v. S. Ry. Co., 67 S.W.2d 552, 553 (Tenn. 1934); see also Long v.
Taxing Dist. of Shelby Cty., 75 Tenn. 134, 136-37 (Tenn. 1881). An ordinance is a
“local law of a municipal corporation, duly enacted by the proper authorities.” Black’s
Law Dictionary (11th ed. 2019). Below ordinances are policies which are defined as “a
standard course of action that has been officially established by an organization . . . .”
Black’s Law Dictionary (11th ed. 2019). Because a policy has a lesser status than an
ordinance, it follows that a municipality or other organization may not pass a policy if it
conflicts with a statute or with a legislative policy of the state. Here, the City Attorney
established the rules, procedures, and guidelines for the OJI Program. As such, the City’s
requirement that a claimant procure an autopsy before he or she would be entitled to
death benefits is purely an administrative policy. Because the policy usurps the statute by
placing a greater burden on the claimant, the policy is in conflict with the statute and is
unenforceable.2

        As such, the trial court correctly held that

        . . . the City’s Internal Policy is in direct conflict with the Statute and
        undermines the statutory protections given to firefighters and police
        officers, it is hereby null and void in its entirety. Therefore, [Ms. Pryor]
        has been prejudiced because the administrative findings, conclusion, and
        decision were based at least in part on the City’s Internal Policy. The
        City’s Internal Policy, and the Administrative Judge’s reliance—to
        whatever extent—on such, is in violation of statutory provisions and is
        therefore arbitrary and capricious.




        2
          In its brief, the City also argues that Dillon’s Rule applies to this case. “At its most basic level,
Dillon’s Rule is a canon of statutory construction that calls for the strict and narrow construction of local
governmental authority.” S. Constructors, Inc. v. Loudon Cty. Bd. of Educ., 58 S.W.3d 706, 710 (Tenn.
2001). Essentially, the Rule states that the only powers a municipality may exercise are those: (1)
expressly granted; (2) necessarily implied or incident to the powers expressly granted; and (3) absolutely
essential to the objective and purpose of the municipality. Id. Further, any doubt as to whether a
municipality holds such power is construed against the municipality and against the existence of power.
Id. The City’s argument here is unavailing because the Statute does not provide the City with any
authority to act contrary to the language in the Statute. Further, if there was any doubt that the City held
some power to act, this Court would be required to construe our finding against the City and find that the
City did not hold that power. Id.
                                                    -9-
       Having affirmed the trial court’s determination that OJI Policy PM 74-02(3) is in
conflict with the Statute, we turn to the question of whether the trial court erred in
remanding the case to the ALJ for a new hearing. We reiterate that our

       [r]eview under the UAPA . . . is more limited and is constrained by the
       provisions of Tennessee Code Annotated § 4-5-322(h) . . . . When
       reviewing a case under the UAPA, after confirming that the agency has
       applied the proper legal principles, we must consider the factual findings
       in dispute and determine whether the agency’s basis for making the
       findings was reasonably sound. City of Memphis[, 238 S.W.3d at 243]
       (citation omitted).

Pittman, 360 S.W.3d at 388 (emphasis added). If the proper legal principles were not
applied, this constitutes “a clear error in judgment,” which can render a decision arbitrary
and capricious. Wade v. Tennessee Dep’t of Fin. & Admin., 487 S.W.3d 123, 136
(Tenn. Ct. App. 2015) (citing Jackson Mobilphone Co., 876 S.W.2d at 110-11). Under
the UAPA, if a trial court determines that a decision is arbitrary and capricious, it may
reverse, modify, or remand the case to the ALJ. Tenn. Code Ann. § 4-5-322(h). As set
out in its order, the ALJ found that Ms. Pryor “failed to carry her burden of proof . . . to
show a causal connection between Lieutenant Pryor’s employment as a firefighter and his
death.” The ALJ’s decision was based, in part, on its conclusion that there was no
“conflict between Tennessee Code Annotated [s]ection 7-51-201, defining the reasonable
presumption analysis and PM 74-02(3).” For the reasons discussed above, the ALJ’s
finding of no conflict was erroneous. Accordingly, to the extent the ALJ based its
conclusion on an erroneous policy, this was clear error.

        Additionally, it does not appear from the ALJ’s order or oral ruling that he applied
the “proper legal principles,” i.e. the Statute. Pittman, 360 S.W.3d at 388. The ALJ did
not reference the Statute as a basis for its findings of fact or conclusions of law.
Similarly, the ALJ failed to state in his findings or conclusions whether Ms. Pryor was
entitled to the statutory presumption of causation, or whether the City overcame the
presumption by competent medical evidence. Cf. Pittman, 360 S.W.3d at 389 (stating
that the ALJ specifically referenced the Statute in its findings and reached a conclusion
concerning the statutory presumption). Because the ALJ failed to properly apply the
Statute, the trial court concluded, in pertinent part, as follows:

       9. Since the City’s Internal Policy is invalid and void, the question arises as
       to whether the City has overcome [Ms. Pryor’s] statutory presumption
       pursuant to Tenn. Code Annotated § 7-51-201. In other words, the question
       remains whether the parties can prove their case absent the City’s Internal
       Policy.


                                           - 10 -
       10. Therefore, this case is hereby remanded to the Administrative Judge to
       conduct a new hearing on the merits regarding whether the statutory
       presumption has been overcome by the City. Specifically, there shall be no
       proof presented of the City’s Internal Policy whatsoever and the City’s
       Internal Policy shall not influence the proceedings in any way.

Under the provisions of the UAPA, we cannot conclude that the trial court’s decision to
remand the case to the ALJ to try the case on its merits was an abuse of discretion or
otherwise erroneous. The trial court has such discretion under the UAPA and properly
exercised its discretion based on its findings and conclusions in this case. See Tenn.
Code Ann. § 4-5-322(h).

        On remand, the ALJ is to apply the Statute without consideration of the City’s
policy. The Statute contemplates a burden-shifting analysis, under which the claimant
must first show: (1) the employee (who was injured or died) was employed by a regular
fire department; (2) the employee suffered from a disease of the lungs, hypertension, or
heart disease resulting in hospitalization, medical treatment, disability or death; and (3)
prior to such claimed injury or death, the employee had been given a physical
examination, which did not reveal a disease of the lungs, hypertension, or heart disease.
Tenn. Code Ann. § 7-51-201(b)(1); see Stone v. City of McMinnville, 896 S.W.2d 548,
550 (Tenn. 1995); Coffey v. City of Knoxville, 866 S.W.2d 516, 517 (Tenn. 1993); Perry
v. City of Knoxville, 826 S.W.2d 114, 115 (Tenn. 1991); City of Oak Ridge v. Campbell,
511 S.W.2d 686, 688 (Tenn. 1974). If the claimant makes this initial showing, the
presumption of causation attaches under the statute. The burden then shifts to the
municipality “[t]o overcome the presumption, [by offer of] affirmative evidence that
there is not a substantial causal connection between the work of the employee so situated
and the occurrence upon which the claim for benefits is based.” Stone, 896 S.W.2d at
550 (citing Coffey, 866 S.W.2d at 519; Perry, 826 S.W.2d at 115). In other words, once
the causal presumption attaches, the municipality bears the burden of proving that there is
not a substantial causal connection between the employee’s occupation as a firefighter
and his or her injury or death. Under the Statute, the municipality must meet its burden
by offering “competent medical evidence.” See Tenn. Code Ann. § 7-51-201(b)(1);
Stone, 896 S.W.2d at 550; Coffey, 866 S.W.2d at 519; Perry, 826 S.W.2d at 115; City of
Oak Ridge, 511 S.W.2d at 688-89.3 Only if the municipality overcomes the presumption
by competent medical proof does the burden shift to the claimant to prove, by a
preponderance of the evidence, that the employee’s occupation as a firefighter caused his
or her medical impairment and that the firefighter’s condition resulted in his or her injury
or death. See Bohanan v. City of Knoxville, 136 S.W.3d 621, 625 (Tenn. 2004); Stone,
896 S.W.2d at 552; Pittman, 360 S.W.3d at 390.

       3
         Further, “[i]n order to determine whether the [municipality overcame the] presumption . . . by
competent medical proof, [the ALJ] must review not only the medical evidence but also other salient
proof adduced in the case.” Stone, 896 S.W.2d at 550.
                                                - 11 -
      Given our decision, all other issues are pretermitted.

                                     V. Conclusion

       For the foregoing reasons, we affirm the trial court’s order. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion.
Costs of the appeal are assessed to the Appellant, City of Memphis, for all of which
execution may issue if necessary.


                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE




                                          - 12 -